DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to communication filed on 01/22/2021.  Claims 1-4 were previously pending.  Applicant amends claims 1 and 4, and adds claims 5 and 6.  Claims 1-6 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Independent claims 1 and 4 recite “influence coefficient calculation unit”, “residual resource calculation unit”, and “accommodation design unit”, and they include one or more processors.  However Applicant in paragraph ¶0008 of their publication (US Pub 20210266227) states:
network devices are separated into software and hardware, and a network function group realized on a virtualized infrastructure including general-purpose servers is connected in a string by service chaining and provided as one service.

The Applicant has not explicitly stated that their invention excludes software per se processors. Thus the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because computer software does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C § 101 (process, machine, manufacture or composition of matter).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dhandu et al. (US Pub 20200028749).  
1. With respect to independent claim 1, Dhandu teaches a service chain accommodation device comprising:
an influence coefficient calculation unit, including one or more processors, 
(see Dhandu fig.5 and ¶0044 and ¶0050 determining the load changes on a service chain upstream performs monitoring and checks impact of the upstream load against a calculated threshold and notifies all other components in the service chain of its expected processing load changes); 
a residual resource calculation unit, including one or more processors, configured to correct an amount of residual resources that are able to be accommodated with the influence coefficient for each of the one or more network functional units through which the service chain passes (see Dhandu fig.5 and ¶0044 and ¶0050 as/when NFV MANO is notified, VNFs in the service chain adapt to handle the incoming load changes prior to the demand reaching them); and 
an accommodation design unit, including one or more processors, configured to, when the service chain is new and the new service chain is accommodated, assign the new service chain such that if there is an existing network functional unit having the amount of residual resources that are able to accommodate an amount of resources required by each of the one or more network functional units through which the new service chain passes, the new service chain is assigned to the existing network functional unit, or if there is no existing network functional unit having the amount of (see Dhandu fig.5 and ¶0050 new VNF instances are created if/when the processing load increases and is expected to cross threshold on at least one service chain component or thresholds on multiple service chain components).

2. For claim 2, Dhandu teaches the service chain accommodation device according to claim 1, wherein the residual resource calculation unit calculates a lower limit of the amount of residual resources that are able to be accommodated of each of the one or more network functional units, using an amount of resources required by the service chain (see Dhandu fig.5 and ¶0049-0050, ¶0063).

3. For claim 3, Dhandu teaches the service chain accommodation device according to claim 1, wherein the residual resource calculation unit calculates an upper limit of the amount of residual resources that are able to be accommodated of each of the network functional units, using an amount of resources of a performance value used in the past in the service chain (see Dhandu fig.5 and ¶0049-0050, ¶0063).

4. With respect to independent claim 4, please see the rejection of claim 1.
5. For claim 5, see the rejection of claim 2.
6. For claim 6, see the rejection of claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A/
January 15, 2022Examiner, Art Unit 2456                                                                                                                                                                                                        /RICHARD G KEEHN/Primary Examiner, Art Unit 2456